
	

113 HR 4130 IH: Low and Moderate Income Housing Act of 2014
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4130
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Jeffries introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage mixed-income housing development.
	
	
		1.Short titleThis Act may be cited as the Low and Moderate Income Housing Act of 2014.
		2.Mixed-income housing test for low-income housing credit
			(a)In generalSubparagraph (B) of section 42(g)(1) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(B)50–50–120 testThe project meets the requirements of this subparagraph if 50 percent or more of the residential
			 units in such project are both rent-restricted and occupied by individuals
			 whose income is at least 50 percent, but not more than 120 percent, of
			 area median gross income.
					.
			(b)Effective dateThe amendments made by this section shall apply to determinations under section 42 of the Internal
			 Revenue Code of 1986 with respect to housing credit dollar amounts
			 allocated from State housing credit ceilings after the date of the
			 enactment of this Act.
			
